 1

 2                                UNITED STATES DISTRICT COURT

 3                              EASTERN DISTRICT OF CALIFORNIA

 4

 5    WAYNE DANIEL MORGAN,                               Case No. 1:18-cv-01047-LJO-BAM (PC)
 6                       Plaintiff,                      ORDER REGARDING STIPULATION OF
                                                         VOLUNTARY DISMISSAL WITH
 7            v.                                         PREJUDICE PURSUANT TO FED. R. CIV. P.
                                                         41(a)(1)(A)(ii)
 8    M. G. MARTINEZ,
                                                         (ECF No. 28)
 9                       Defendant.
10

11          On January 29, 2020, Plaintiff Wayne Daniel Morgan and Defendant M. G. Martinez filed

12   a stipulation to dismiss this entire action, with prejudice, pursuant to Federal Rule of Civil

13   Procedure 41(a)(1)(A)(ii). (ECF No. 28.) The stipulation further states that each party shall bear

14   its own litigation costs and attorney’s fees.

15          Rule 41(a)(1)(A)(ii) provides, in relevant part, that “the plaintiff may dismiss an action

16   without a court order by filing … a stipulation of dismissal signed by all parties who have

17   appeared.” In this case, since Plaintiff and Defendant’s counsel signed and dated the stipulation

18   of dismissal, the filing of the stipulation “automatically terminate[d] the action[.]” Wilson v. City

19   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations omitted).

20          Accordingly, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     January 30, 2020                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
